SULLIVAN, Judge
(dissenting):
Under the existing law, I would grant and affirm this case. However, I respectfully dissent from the law I must apply in this case, and I hope my dissent will call attention .to what I perceive as a flaw in our system of justice and suggest a remedy to this flaw.
It's important to see the facts in this case in order to outline the flaw in the system. Appellant was a Desert Storm veteran and staff sergeant with 15 years of superior service. At the time of his crime, he was within weeks of getting out of the Air Force with early separation pay of over $200,000. He it: the sole supporter of his wife, his daughter, and his mother who lives with him. This was his crime — at a party, two women encouraged him to share one of their marijuana cigarettes. A subsequent random drug test showed him positive for marijuana. He admitted to the offense and for punishment was given confinement of 2 months, forfeiture of $700.00 pay, reduction to E-3, and a bad-conduct discharge.
This is a typical result in a court-martial in the United States military today. The punishment here was not unexpected because the *211Bmodern military is an all-volunteer force with high standards. A conviction by a court-martial even for a minor crime (by civilian standards) usually carries with it a discharge from the service. Even a one-time first offender usually gets <. .punitive discharge. The bad-conduct discharge here carried with it an automatic loss of the $200,000 early separation pay. In many cases where the servicemember has served over 20 years and thus is entitled to annual retirement pay and medical benefits fcr life, the loss of these.benefits is likewise automatic with a punitive discharge. This additional loss of benefits can well result in a loss of over a million dollars, depending on one's rank and length of service.
Presently, there are only five general punishments available in a military trial: death, in rare cases; confinement; loss of rank; monetary loss (forfeiture of pay and allowances or fine), and a punitive discharge (or dismissal) from the service. In the modern military, high standards are set and a conviction of a crime in a court-martial usually brings on discharge and the automatic loss of a pension and medical benefits if a person has served over 20 years.
Time Magazine recently related a story of a Coast Guard officer with 30 years of service who committed suicide during a criminal investigation following the officer's telling three "sexist jokes" to 118 cadets in a dinner speech at the Coast Guard Academy, Time Magazine related that the officer, with a wife and two children, "feared the loss of a pension that a court-martial might mean." ("A Political Suicide," Time Magazine at 44 (May 13, 1993)) With regard to the case at bar, I doubt that there is any jurisdiction in America outside of the military where a first-time offender, who takes several puffs of a marijuana cigarette, is punished by 60 days in jail and a fine of over $200,000.
My suggestion is that a new option be added to the list of possible punishments that a court-martial may consider — a discharge with no loss of retirement benefits.
This new punishment will allow better and more flexible justice in the present system. Our Court must do justice within the existing system. We cannot by judicial rulemaking or legislation create a new type of punishment. However, the President by exercising hie power under Article 56, uniform Code of Military Justice, 10 USC § 856, or Congress by legislation, can give the court-martial this new type of punishment. The new punishment option for a court-martial may not be able tc help the instant appellant but future minor criminal offenders may benefit from a punishment that better fits the crime.
fo c the Court,
/s/ Join f. Cutts, III Deiuty Clerk of the Court
cc: The Judge Advocate General of the Air Eorce Appellate Defense Counsel (MCINTYRE) Appellate Government Counsel